Citation Nr: 0714906	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  05-09 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and J.T.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to February 
1982.  He also had more than 21 years of service in the 
Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a psychiatric disability, to include PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
a psychiatric disability, to include PTSD.  

The record reflects that the veteran has described a number 
of stressors, some of which occurred prior to service.  He 
stated that his parents were divorced when he was very young; 
he described being sexually abused by a neighbor when he was 
eight years old; his house burned down when he was nine years 
old; and his step-father committed suicide when he was 10 
years old.  His reported service stressors include an 
incident in which a Marine in the veteran's unit apparently 
shot and killed himself accidentally while the veteran was on 
active duty for training; the death of William Degan, his 
commanding officer in the Reserves, at Ruby Ridge on August 
21, 1992; and the death of Sergeant Major Frederick Douglass 
in the Beirut bombing on October 23, 1983.  

The Board acknowledges that the veteran's personnel records 
from his Reserve service have been associated with the claims 
folder.  It is not clear from the available records, however, 
that the veteran was on active duty for training on December 
19, 1999, the date a soldier apparently shot himself 
accidentally.  The Board notes that the information of record 
indicates that his name was O. A. Ambriz, but the veteran 
believed his name was "Ambrose."  He apparently was with 
the 1st Battalion, 25th Marines, 4th Marine Division.  It 
should be ascertained whether the veteran served in this unit 
at that time and whether he was on active duty for training 
on December 19, 1999.  

Additionally, there is no evidence indicating that the 
veteran was on active duty for training at the time of the 
other reported deaths.  Moreover, no evidence corroborating 
the veteran's contention that he served with William Degan or 
Frederick Douglass been received; nor is there evidence 
indicating that these men were "close associates" of the 
veteran.  

In this regard, according to the Diagnostic and Statistical 
Manual of Mental Disorders (Fourth Edition) "[t]he essential 
feature of Posttraumatic Stress Disorder is the development 
of characteristic symptoms following exposure to an extreme 
traumatic stressor involving direct personal experience of an 
event that involves actual or threatened death or serious 
injury, or other threat to one's physical integrity; or 
witnessing an event that involves death, injury, or a threat 
to the physical integrity of another person; or learning 
about unexpected or violent death, serious harm, or threat of 
death or injury experienced by a family member or other close 
associate."  The veteran's claimed stressors pertain only to 
hearing of the deaths, not actually witnessing the death or 
aftermath.

Several decisions of the United States Court of Veterans 
Appeals (the Court) have affected the adjudication of claims 
for service connection for PTSD.  It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, should the case be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  In such a referral, the 
adjudicators should specify to the examiner(s) precisely what 
stressor or stressors has been accepted as established by the 
record, and the medical examiners must be instructed that 
only those events may be considered in determining whether 
the veteran was exposed to a stressor during service of 
sufficient severity as to have resulted in ongoing 
psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993); West v. Brown, 7 Vet. App. 70 (1994); and 
Caluza v. Brown, 7 Vet. App. 498 (1994).

Thus, the Board finds that additional information is needed 
to verify his claimed military stressors.  If, as a result of 
the above development, a stressor is verified, then the case 
should be referred for an examination by a psychiatrist to 
determine whether the veteran suffers from PTSD which was 
caused or aggravated by military service.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should ask that the veteran 
provide specific dates regarding his 
active duty for training in October 1983 
and August 1992, as well as when, where 
and how long he served with Frederick 
Douglass and William Degan.  

2.  Thereafter, the RO should attempt to 
verify whether the veteran was on active 
duty for training on December 19, 1999, 
as well as the unit to which he was 
assigned at that time.  The RO should 
also attempt to verify whether the 
veteran was on active duty for training 
during the dates provided by the veteran 
in response to the above question.


3.  If, and only if, a claimed stressor 
is verified, the veteran should then be 
afforded a VA examination by a 
psychiatrist to determine the nature and 
etiology of his current psychiatric 
disability.  The claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination. 

The examiner should be advised of the 
verified stressor(s), and asked to 
furnish an opinion as to whether the 
verified stressor constitutes a 
sufficient stressor to result in PTSD.  
The examiner is also requested to provide 
an opinion whether the veteran had PTSD 
or any other psychiatric disability prior 
to service and, if so, whether it 
underwent a permanent worsening as a 
result of a period of active duty for 
training beyond the natural progression 
of the disorder.  All necessary tests 
should be performed.  The rationale for 
all opinions expressed should be set 
forth.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



